Citation Nr: 1514984	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for left foot plantar fasciitis, to include as secondary to service-connected right foot plantar fasciitis.  

3.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2011 rating decisions by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for right foot plantar fasciitis, rated 10 percent, effective October 31, 2008.    

The case was originally before the Board in September 2013 when the Board remanded entitlement to an initial increased rating for right foot plantar fasciitis, and denied entitlement to service connection for left foot plantar fasciitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the Board's September 2013 with respect to the denial of service connection for left foot plantar fasciitis, and remanded the case for compliance with the terms of the Memorandum Decision.  

The Board's September 2013 remand referred the matter of entitlement to an earlier effective date for service connection for right foot plantar fasciitis for adjudication by the Agency of Original Jurisdiction (AOJ).  See September 2010 VA 646.  To date, the matter has not yet been adjudicated by the AOJ, and therefore the matter is again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for left foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An unappealed August 2008 rating decision denied service connection for PTSD, finding that the evidence did not establish a causative relationship between the diagnosis and service.  

2.  Evidence received since the August 2008 rating decision is cumulative or redundant of the evidence of record at the time of the August 2008 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  

3.  At no time during the appeal period has the Veteran's service-connected right foot plantar fasciitis been manifested by symptoms or impairment that may reasonably be characterized as more than moderate foot injury.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence not having been received, the criteria to reopen the claim for service connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  An initial rating in excess of 10 percent for right foot plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of any evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  
In this case, regarding the new and material claim for PTSD, the Board finds that a January 2011 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) and for claims to reopen in accordance with Kent, including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the increased rating claim for right foot plantar fasciitis, the claim arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no further discussion of VA's duty to notify is necessary.  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  A medical opinion regarding the Veteran's claim for PTSD is not required because new and material evidence to reopen the finally adjudicated claim has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  Regarding his claim for an increased rating for right foot plantar fasciitis, the Veteran was provided VA examinations in April 2009 and October 2013, which the Board finds are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran has not alleged, nor does the record show, that his right foot plantar fasciitis has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background and Analysis

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen the claim of service connection for PTSD.  Historically, an August 2008 rating decision denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision.  Additionally, no new and material evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The evidence considered at the time of the August 2008 rating decision included service treatment records, private treatment records containing diagnoses of PSTD and various alleged PTSD stressors.  The evidence added to the record since the August 2008 rating decision consists primarily of VA medical records showing diagnoses of PTSD, but do not provide an etiological opinion as to the onset of the disorder, as well as various lay statements reporting essentially the same stressors identified at the time of the prior decision.  

As the additional evidence does not offer any new or probative information showing that the Veteran's PTSD to be related to military service.  It is cumulative of evidence already of record at the time of the August 2008 rating decision.  Accordingly, it may not be considered new and material and the claim is not reopened.  

The Board notes that the evidence shows diagnoses of PTSD with secondary depression.  Such is relevant in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), wherein the Court held that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record.  In this case, there is no evidence of multiple psychiatric diagnoses as the diagnosis of secondary depression is not indicative of a separate psychiatric disorder (e.g., depressive disorder), but is reflective of symptomatology associated with the underlying diagnosed PTSD.  In addition, there is no evidence indicating or relating the disorder occurred in or was caused by service.  Moreover, such diagnosis was already of record at the time of the August 2008 rating decision, and is cumulative of the evidence considered in the August 2008 rating decision.  See, e.g., April 2008 VA treatment record (providing a diagnosis of PTSD with secondary depression).  Hence, even considering the holding of Clemons, the Board finds no reason to re-characterize the issue on appeal, and the diagnoses of PTSD with secondary depression are not new and material evidence in this claim.  


Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).   

The Veteran's right foot plantar fasciitis is rated under Diagnostic Codes 5099-5020.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's right foot plantar fasciitis has been rated by analogy to the criteria for synovitis under Diagnostic Code 5020.  This diagnostic code contemplates impairment based on limitation of motion.  Another relevant code for consideration is Diagnostic Code 5284, for "Foot injuries, other."  Under this code, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

On April 2009 VA examination, the Veteran complained of bilateral heel pain, especially in the morning, as well as discomfort and tenderness.  He related he could walk 50 feet and stand for 30 minutes without resting.  His heel pain reportedly improved after walking during the day (decreasing from 10 out of 10 to 5 out of 10).  Physical examination revealed a normal Achilles with no abnormal alignment of the Achilles tendon.  There was tenderness on palpation of the plantar aspect of the heel, described as a knife-like sensation.  The gait was normal, without use of a corrective device.  The diagnosis was bilateral plantar fasciitis and degenerative arthritis of the feet, with bilateral calcaneal spurs, with the examiner indicating the plantar fasciitis was related to service, but that the degenerative arthritis was not, and instead was simply the result of ordinary wear and tear.  

On October 2013 VA examination, the Veteran complained of pain in both feet, including in the soles of his feet when he sleeps.  He indicated that icing his feet helps to alleviate the pain.  The examiner noted that there was no evidence of metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or weak foot.  There was evidence of moderately pronated feet, with no evidence of sole tenderness or calluses.  The examiner indicated the Veteran regularly uses a cane for ambulation.  X-rays revealed bilateral calcaneal spurs.  The Veteran estimated that he had 100 percent loss of function due to pain, fatigue, weakness, and lack of endurance when his feet are repeatedly used or with flare-ups.  The examiner noted that the Veteran's toes do not tend to dorsiflexion, there was no limit of dorsiflexion, no shortened plantar fascia, and opined that his right foot disability was moderate.  

Post-service treatment records and lay statements during the appeal period show the Veteran's complaint of numbness, tingling, tenderness on palpation, mild overpronation, pain, and weakness.  See, e.g., January 2009 Arkadelphia Medical Clinic; June 2009 VA podiatry consult report; November 2009 VA podiatry consult; February 2010 VA Form 9.  His treatment records also reflect treatment with orthotics and injections.  

After a review of the evidence of record, the Board concludes the Veteran's right foot plantar fasciitis is not shown to have been manifested by symptoms productive of more than moderate right foot disability (warranting a 10 percent rating under Diagnostic Code 5284).  The record reflects that he experiences pain, tenderness on palpation, at worst moderate overpronation, and subjective complaints of weakness, numbness, tingling.  However, there is no objective evidence of weakness, instability, or edema.  Although on October 2013 examination it was noted that he regularly used a cane for ambulation, and estimated that he had 100 percent loss of function due to pain, fatigue, weakness, and lack of endurance when his feet are repeatedly used or with flare-ups, the examiner noted that the Veteran's toes do not tend to dorsiflexion, there was no limit of dorsiflexion, no shortened plantar fascia, and opined that his right foot disability was moderate.  The Board considers the views of an orthopedic staff physician who conducted the evaluation to be more probative evidence of the overall impairment resulting from the disability at issue than the Veteran's characterization of his perceived limits on discrete occasions.  The Board also notes that on April 2009 examination the Veteran reported that his pain actually decreased with use.  Based on the above findings, the Veteran's right foot plantar fasciitis disability picture is not one consistent with more than moderate foot injury.  Consequently, a rating in excess of 10 percent under Diagnostic Code 5284 is not warranted, even with consideration of the factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

As for other Diagnostic Codes for rating foot disability, the evidence does not show pes planus, pes cavus, weak foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, and/or malunion or nonunion of the tarsal or metatarsal bones.  See October 2013 VA examination report.  Therefore, the Board finds that higher evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are also not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Likewise, range of motion of the ankle does not appear to be markedly limited as to permit an increased rating under Diagnostic Code 5271 for limited motion.  

Extraschedular Consideration

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's right foot plantar fasciitis.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his right foot plantar fasciitis does not interfere with his work beyond that contemplated by the currently assigned rating.  In addition, at the October 2013 VA examination the Veteran reported that he has right foot pain but that he is able to work.  In addition, the examiner opined that the Veteran's right foot disability was moderate.  The Board also notes that the schedular criteria contemplate increased ratings for various foot symptomatology and disabilities, which symptomatology and disabilities have not been found.  

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest the matter of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the evidence does not show that the Veteran has been employed during the appeal period, the Veteran has not alleged or indicated that he is unemployed or unemployable due to his service-connected right foot plantar fasciitis.  As such, further consideration of Rice is not required.  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for PTSD, the appeal of this issue is denied.  

An initial rating in excess of 10 percent for right foot plantar fasciitis is denied.  


REMAND

Regarding the matter of service connection for left foot plantar fasciitis, the Court found that the Board's September 2013 decision provided inadequate reasons and bases, in part based on its reliance on an April 2009 VA examination.  Broadly speaking, the Court did not consider the Board to have sufficiently addressed the deficiencies in the VA examiner's reasoning for the adverse conclusion expressed.  This concerned the reliance being placed on the absence of records of complaints in service to deny the claim.  

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records dating from September 2013.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure updated VA treatment records pertaining to the Veteran's left foot that are dated since September 2013.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the nature, and etiology of his left foot plantar fasciitis.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should  comment on any lay reports by the Veteran regarding the onset of his left foot plantar fasciitis or the symptoms that may be associated with it, and the history of the reported symptoms.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's left foot plantar fasciitis is related to or had its onset during service.  

The examiner should provide a detailed rationale for any and all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the matter remaining on appeal.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


